PER CURIAM
Defendant appeals a judgment of conviction for manufacture of a controlled substance, ORS 475.992. He argues that his conviction must be reversed because the record fails to establish that he waived in writing his right to jury trial. He further argues that the trial court erred in imposing an upward departure sentence. The state concedes that the record does not include a written jury waiver and that the conviction must therefore be reversed. We accept the state’s concession and agree that, because of the absence of a written jury waiver, defendant’s conviction must be reversed and the matter must be remanded for a new trial. State v. Stephens, 184 Or App 556, 56 P3d 950 (2002), rev den, 335 Or 195 (2003). Because we reverse the conviction, we do not address defendant’s arguments regarding his sentence.
Reversed and remanded for new trial.